DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	2.	The preliminary amendment filed on December 16, 2019 has been entered in the above-identified application. Claims 3-7 and 9-11 are amended. Claims 1-12 are pending and under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	3.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over IKEMIYA et al. (US 2016/0340191 A1).  
 	IKEMIYA et al. disclose agglomerated boron nitride (BN) particles which are suitable to be used as a thermally conductive filler for a heat dissipation sheet (equivalent to the heat dissipation sheet of the claimed invention) of a power semiconductor device. The average particle diameter of the agglomerated BN particle is usually 5 microns or more. A resin composition including agglomerated BN particles includes the agglomerated BN particles and a resin.  The agglomerated BN particles are suitably used, due to their characteristics relating to their shape. The content (equivalent to the second inorganic particles of the claimed invention) having the above-mentioned specific physical properties and inorganic particles (B) (equivalent to the first inorganic particles of the claimed invention) different from the agglomerated BN particles. Any inorganic particles (B) different from the agglomerated BN particles (A) (meeting the limitations of claims 7 and 8) having the above-mentioned specific physical properties may be used without any particular limitation.  In particular, examples thereof include boron nitride, aluminum nitride, alumina, (meeting the limitations of claim 4) zinc oxide, magnesium oxide, beryllium oxide, titanium oxide, and one or more selected from the group are preferable, and in particular, boron nitride is preferable from the viewpoint of reducing heat resistance.  The volume averaged particle diameter of the inorganic particles (B) is usually 100 microns or less (meeting the limitations of claim 3). The resins used for the resin composition including agglomerated BN particles are not particularly limited, and is preferably setting resins and/or thermoplastic resins (equivalent to the binder resin of the claimed invention and meeting the limitations of claim 10).  Examples of the setting resins include thermosetting, light setting, electron-beam setting types, and thermosetting resins and/or thermoplastic resins are preferable from the viewpoint of, for example, thermal resistance, water absorbing property, and dimensional stability, and among them, epoxy resins are more preferable.  The resin composition including agglomerated BN particles can be obtained by mixing uniformly the agglomerated BN particles, the inorganic particles, the resin, and other components added as necessary, and then, stirring or kneading them (meeting the limitations of claim 11)..  For the mixing, for example, a general kneading apparatuses can be used, such as mixers, kneaders, single-screw or twin-screw kneaders, and the mixing may be accompanied by heating, as necessary. Use applications of the agglomerated BN particles are preferably heat dissipation sheet (herein, also simply referred to as a sheet) among moulded bodies. (meeting the limitations of claim 12) (See Abstract and paragraphs 0072, 0090, 00121-0124, 0146-0160, 0182-0204, 0215-0216 and Figures).  As can be seen in the Figures of IKEMIYA et al., the BN particles are elongated and hence the aspect ratio limitations are inherent in the BN particle taught by IKEMIYA et al. With regards to the thermal conductivity limitations of the first and second inorganic particles, the Examiner takes the position that these property limitations are inherent in the particles taught by  IKEMIYA et al. given that IKEMIYA et al. use identical particles. Furthermore, with regards to the limitation that the content of the second inorganic particles is larger than a content of the first inorganic particles in 100% by volume of a region having a thickness of 15% from the first surface to the second surface and the content of the first inorganic particles in 100% by volume of the region having a thickness of 15% from the first surface to the second surface is larger than the content of the first inorganic particles in 100% by volume of a region having a thickness of 70% from a position 15/100 of the thickness to a position 85/100 of the thickness from the first surface to the second surface, the Examiner would like to point out that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787